Exhibit 99.1 Segment information for the years ended 2010 and 2009 (Amounts in thousands, unaudited information) Sales: Beauty + Home $ $ Pharma Food + Beverage Other Total Sales $ $ Less: Intersegment Sales: Beauty + Home $ $ Pharma Food + Beverage Other Total Intersegment Sales $ $ Net Sales: Beauty + Home $ $ Pharma Food + Beverage Other 5 2 Total Net Sales $ $ Segment Income (1): Beauty + Home $ $ Pharma Food + Beverage Corporate and Other ) ) Income before Interest and Taxes $ $ Interest Expense, net ) ) Income before Income Taxes $ $ Depreciation and Amortization: Beauty + Home $ $ Pharma Food + Beverage Corporate and Other Total Depreciation and Amortization $ $ Capital Expenditures: Beauty + Home $ $ Pharma Food + Beverage Corporate and Other Total Capital Expenditures $ $ Total Assets: Beauty + Home $ $ Pharma Food + Beverage Corporate and Other Total Assets $ $ (1)The Company evaluates performance of its business units and allocates resources based upon segment income.Segment income is defined as earnings before net interest expense, certain corporate expenses and income taxes.Included in the segment income figures reported above are consolidation/severance expenses for the twelve months ended December 31, 2010 and 2009 as follows: CONSOLIDATION/SEVERANCE EXPENSES Beauty + Home $ ) $ ) Pharma ) Food + Beverage ) ) Total Consolidation/Severance Expenses $ ) $ ) Also included in the segment income figures reported above are the following stock option expenses: STOCK OPTION EXPENSES Beauty + Home $ ) $ ) Pharma ) ) Food + Beverage ) ) Corporate and Other ) ) Total Stock Option Expenses $ ) $ ) Segment information for the quarters ended March 31, June 30, September 30, and December 31, 2010 (Amounts in thousands, unaudited information) 1Q 2010 2Q 2010 3Q 2010 4Q 2010 Total for 2010 Sales: Beauty + Home $ Pharma Food + Beverage Other 25 46 38 61 Total Sales Less: Intersegment Sales: Beauty + Home $ Pharma 48 33 23 25 Food + Beverage Other 25 46 37 57 Total Intersegment Sales Net Sales: Beauty + Home $ Pharma Food + Beverage Other 0 0 1 4 5 Total Net Sales Segment Income: Beauty + Home $ Pharma Food + Beverage Corporate & Other ) Income before interest and taxes $ Interest expense, net ) Income before Income Taxes $ (1)The Company evaluates performance of its business units and allocates resources based upon segment income.Segment income is defined as earnings before net interest expense, certain corporate expenses and income taxes.Included in the segment income figures reported above are consolidation/severance expenses for the twelve months ended December 31, 2010 and 2009 as follows: CONSOLIDATION/SEVERANCE EXPENSES Beauty + Home $ $ $ ) $ $ ) Pharma Food + Beverage 63 ) ) Total Consolidation/Severance Expenses $ $ $ ) $ $ ) Also included in the segment income figures reported above are the following stock option expenses: STOCK OPTION EXPENSES Beauty + Home $ ) $ ) $ ) $ ) $ ) Pharma ) Food + Beverage ) Corporate and Other ) Total Stock Option Expenses $ ) $ ) $ ) $ ) $ )
